DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.

Claims 1-6, 9, 11, 12, 16-20 and 22-26 and 46 are currently pending and are allowable.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/GB2016/053390, filed November 2, 2016, which claims priority to GB Patent Application No. GB15193279, filed November 2, 2015.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the invention as claimed.  The closest prior art of record is Songisepp et al.
Songisepp et al. teach Lactobacillus plantarum Tensia DSM 21380 for use as an antihypertensive probiotic, food product, pharmaceutical, and composition (Abs.; Para. 1, 28, claim 1, 10, 11), wherein Lactobacillus plantarum Tensia DSM 21380 is antihypertensive, and administration of this strain reduces blood pressure (Para. 30), thereby treating and/or preventing hypertension.
However, Songisepp et al. do not teach or render obvious Lactobacillus plantarum 2830 deposited at the European Collection of Cell Cultures under Accession Number 13110402.  This limitation, when taken in conjunction with the whole of the claimed composition and method, is not rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-6, 9, 11, 12, 16-20 and 22-26 and 46 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653